UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1589


RONALD HAYWARD,

                    Plaintiff - Appellant,

             v.

JIMMY GONZALES, Manager CDL - Office; PHILIP DACEY, Deputy
Administrator; CHRISSY NIZER, Administrator; MARYLAND MOTOR
VEHICLE ADMINISTRATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-02406-GJH)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Hayward, Appellant Pro Se. Leight Douglas Collins, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Glen Burnie, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Hayward appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint for failure to state a claim. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Hayward v. Gonzales, No. 8:18-cv-02406-GJH (D. Md. May 3, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2